DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Fujino (2013/0219083)
  	As per claim 17, Fujino discloses in figure 29 (as reproduced below with notations  added) an apparatus configured to provide a random number output, the apparatus comprising: a first flip-flop (1); a second flip-flop (2); a third flip-flop (3); and an exclusive OR gate (5), wherein an output of the exclusive OR gate is connected to an input of the second flip-flop, and wherein inputs of the exclusive OR gate are configured to receive an output of the first flip-flop, and an output of the third flip-flop.  
 	As per claim 18, Fujino discloses in figure 29 a fourth flip-flop, wherein the inputs of the exclusive OR gate are further configured to receive an output of the fourth flip-flop (4).  
 	As per claim 19, The apparatus in figure 29 inherently comprises an oscillator (clock signal gerenator) connected to an input of the first flip-flop (to provide a clocking signal to the first flip-flop).  
 	As per claims 20, the first, second, and third flip-flops in figure 29 are configured in a systolic array (6) (as the claim does not define any structure for the systolic
array, the structure (6) can be seen as a systolic array).  The apparatus further comprises, and the physical unclonable function (7) is configured to provide inputs to the systolic array (see paragraph [0277]).


    PNG
    media_image1.png
    476
    723
    media_image1.png
    Greyscale




Claim(s) 17 and 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Goettfert (2014/0032990).
 	As per claim 17, Goettfert discloses in figures 10 and 11, an apparatus configured to provide a random number output, the apparatus comprising: a first flip-flop (1); a second flip-flop (2); a third flip-flop (3); and an exclusive OR gate (between 1 and 2), wherein an output of the exclusive OR gate is connected to an input of the second flip-flop, and wherein inputs of the exclusive OR gate are configured to receive an output of the first flip-flop, and an output of the third flip-flop.  
 	As per claim 18, Goettfert discloses in figures 8 a fourth flip-flop, wherein the inputs of the exclusive OR gate are further configured to receive an output of the fourth flip-flop.  
 	As per claim 19, The apparatus in figures 10 and 11 inherently comprises an oscillator (clock signal gerenator) connected to an input of the first flip-flop (to provide a clocking signal to the first flip-flop).  
 	As per claims 20, the first, second, and third flip-flops in figure 10 and 11 are configured in a systolic array (as the claim does not define any structure for the systolic
array, the structures of the apparatus as disclosed in figures 10 and 11 can be seen as a systolic array).  The apparatus further comprises, and the physical unclonable function is configured to provide inputs to the systolic array (see paragraph [0090]) .
 	As per claim 21, Goettfert discloses in figures 10 and 11 the inputs of the exclusive OR gate are further configured to receive an input provided by a physical unclonable function (the combination of elements from physical unclonable function (r) to (1) is also a physical unclonable function).  
 	As per claim 22, Goettfert discloses in figure 11,  the apparatus further comprising a second exclusive OR gate ( in 150) and a fourth flip-flop (0), wherein:5 ACTIVE 62233086v7 PATENT Application Serial No. 16/459,080 Docket No. 141452.200803/USthe second exclusive OR gate is configured to receive an output of the second flip-flop and an output of the fourth flip-flop.

Claims 1-2 and 4-15 are allowed.

The terminal disclaimer filed on 06/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent numbers 10387120 and 10031723 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270 3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
/CHUONG D NGO/Primary Examiner, Art Unit 2182